In The

                                    Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                    NO. 09-12-00506-CR
                                    NO. 09-12-00507-CR
                                    NO. 09-12-00508-CR
                                    NO. 09-12-00509-CR
                                    NO. 09-12-00510-CR
                                _________________

                    RONALD WAYNE HARVEY JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 75th District Court
                            Liberty County, Texas
     Trial Cause Nos. CR29400, CR29401, CR29403, CR29404, and CR29405
________________________________________________________________________

                                         ORDER

      The clerk’s and reporter’s records were due to be filed in the Court of Appeals on

November 19, 2012, but have not been filed. The trial court clerk and court reporter have

notified the court that they have not received payment for the records. The Court finds

that it is necessary to determine whether the appellant is indigent for purposes of

obtaining free records on appeal.


                                            1
       It is, therefore, ORDERED that the appeals are ABATED and the causes are

REMANDED to the trial court for a hearing to determine whether the appellant desires to

prosecute his appeals and whether the appellant is indigent.        The trial court shall

determine why the record has not been filed. For this purpose the trial judge shall

conduct such hearings as may be necessary, make appropriate findings and

recommendations, and prepare a record of the proceedings. If the appellant is indigent,

the judge shall take such measures as may be necessary to assure effective representation

of counsel, which may include the appointment of counsel or ordering all or part of the

records to be prepared without charge to the appellant.

       The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeals. The

transcription of the court reporter’s notes from the hearing and the findings and

recommendations of the trial court judge are to be filed on or before February 25, 2013.

       ORDER ENTERED January 24, 2013.

                                                               PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.




                                            2